                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KATHERINE PRUDEN,
                                              Case No. 2:18-cv-13011
                   Plaintiff,                 District Judge Paul D. Borman
v.                                            Magistrate Judge Anthony P. Patti

ENHANCED RECOVERY
COMPANY, L.L.C.,

               Defendant.
__________________________/

        ORDER GRANTING DEFENDANT’S MOTION TO COMPEL
    DISCOVERY (DE 12) AS NARROWED BY THE LIST OF UNRESOLVED
                           ISSUES (DE 20)

       Plaintiff filed this consumer credit case on September 26, 2018, alleging

violations of the Fair Debt Collection Practices Act (FDCPA), the Michigan

Occupational Code (MOC), and Michigan Collection Practices Act (MCPA).

Plaintiff is represented by three attorneys at Credit Repair Lawyers of America

(22142 W 9 Mile Rd, Southfield, MI 48033-6007).1 Defendant is represented by

two attorneys at Smith, Gambrell & Russell, L.L.P. (Jacksonville, FL). (DEs 3, 9.)




1
  Plaintiff’s lawsuit was filed by Attorney Gary D. Nitzkin. (DE 1 at 6.) More
recently, Attorneys Mark C. Lahti and Carl Edmond Schwartz have entered
appearances on Plaintiff’s behalf. (DEs 15, 17.) Each of these attorneys is
associated with the above-described location of Credit Repair Lawyers of America.
See www.michbar.org, “Member Directory,” last visited May 16, 2019.
                                          1
      Currently before the Court is Defendant’s March 27, 2019 motion to compel

discovery, regarding which Plaintiff has filed a response. (DEs 12, 18.) Defendant

also submitted a statement of unresolved issues. (DE 20.) Judge Borman referred

this motion to me for hearing and determination, and a hearing was held on May

16, 2019, at which attorneys Scott S. Gallagher and Mark C. Lahti appeared. (DEs

13, 16.) The Court entertained oral argument on the motion, after which the Court

issued its ruling from the bench.

      For the reasons stated on the record, all of which are incorporated herein by

reference, Defendant’s March 27, 2019 motion to compel discovery (DE 12), as

narrowed by the May 13, 2019 list of unresolved issues (DE 20), is GRANTED.

No later than Thursday, May 23, 2019, Plaintiff SHALL produce either full

copies of her December 15, 2017 and March 3, 2018 credit reports or an affidavit

that she is not in possession of any such documents. Also, in light of Plaintiff’s

April 2, 2019 deposition, which occurred after the instant motion was filed but

before Plaintiff’s April 5, 2019 supplemental answers (DE 18-1) or her May 13-14,

2019 supplemental production, Defendant is permitted to continue Plaintiff’s

deposition but must do so no later than Thursday, June 6, 2019.

      Moreover, having heard the lawyers’ oral argument on Defendant’s request

for an award of Fed. R. Civ. P. 37 costs and fees (see DE 12 at 4, 15-17), the

request is GRANTED. Fed. R. Civ. P. 37(a)(5)(A). Consistent with my


                                          2
statements from the bench, Plaintiff and the law firm representing her are jointly

responsible for reimbursing Defendant in the amount of $3,730, which consists of:

(a) $500 for drafting the motion (2 hours at an hourly rate of $250); (b) $125 for

drafting the list of unresolved issues (1/2 hour at an hourly rate of $250); (c) $1460

for travel (8 hours at an hourly rate of $182.50); (d) $365 for preparation time (1

hour at an hourly rate of $365); (e) $365 for attendance at the hearing (1 hour at an

hourly rate of $365); (f) $595 for airfare; (g) $270 for hotel (1 night in Detroit);

and (h) $50 for meals. Payment of this amount should be made no later than

Tuesday, May 28, 2019.

      IT IS SO ORDERED.

Dated: May 16, 2019                     s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE



                                Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on May 16, 2019, electronically and/or by U.S. Mail.

                                        s/Michael Williams
                                        Case Manager for the
                                        Honorable Anthony P. Patti




                                           3
